UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number 811-1800 U.S. Global Investors Funds 7900 Callaghan Road San Antonio, TX 78229 (Address of principal executive offices) (Zip code) Susan B. McGee, Esq. 7900 Callaghan Road San Antonio, TX 78229 (Name and address of agent for service) Registrant’s telephone number, including area code: 210-308-1234 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Item 1. Schedule of Investments U.S. Treasury Securities Cash Fund Portfolio of Investments (unaudited) March 31, 2013 United States Government Obligations26.36% Coupon Rate Maturity Date Principal Amount Value United States Treasury Bill26.36% Yield 0.04% 04/15/13 $ Total United States Government Obligations (cost $19,999,689) Repurchase Agreements 74.08% Joint Tri-Party Repurchase Agreements, 03/28/13, collateralized by U.S. Treasury securities held in joint tri-party repurchase accounts: Credit Suisse Securities USA LLC, repurchase price $26,191,511 0.18% 04/01/13 Morgan Stanley, repurchase price $30,000,433 0.13% 04/01/13 Total Repurchase Agreements (cost $56,190,988) Total Investments 100.44% (cost $76,190,677) Other assets and liabilities, net (0.44)% Net Assets 100% $ See notes to portfolios of investments. U.S. Government Securities Savings Fund Portfolio of Investments (unaudited) March 31, 2013 United States Government and Agency Obligations64.03% Coupon Rate Maturity Date Principal Amount Value Federal Farm Credit Bank25.20% Discount Note: Yield 0.01% 04/01/13 $ Variable Rate: 0.15% 03/18/14 Federal Home Loan Bank21.50% Discount Note: Yield 0.00% 04/01/13 Variable Rates: 0.33% 05/17/13 0.15% 07/12/13 0.24% 07/22/13 0.14% 07/25/13 Tennessee Valley Authority2.93% Fixed Rate: 08/01/13 United States Treasury Bill14.40% Yield 0.04% 04/15/13 Total Securities (cost $88,912,471) Repurchase Agreement 35.67% Joint Tri-Party Repurchase Agreement, 03/28/13, collateralized by U.S. Treasury securities held in joint tri-party repurchase accounts: Credit Suisse Securities USA LLC, repurchase price $49,535,525 0.18% 04/01/13 (cost $49,534,534) Total Investments 99.70% (cost $138,447,005) Other assets and liabilities, net 0.30% Net Assets 100% $ See notes to portfolios of investments. Near-Term Tax Free Fund Portfolio of Investments (unaudited) March 31, 2013 Municipal Bonds 90.48% Coupon Rate Maturity Date Principal Amount Value Alabama 3.01% Alabama State Public School & College Authority 5.00 % 12/01/16 $ Bessemer, Alabama Electric Revenue, Refunding 3.10 % 12/01/21 Bessemer, Alabama Water Revenue 4.00 % 01/01/16 Jasper Alabama Water Works & Sewer Board, Inc., Utilities Revenue, Series A 3.00 % 06/01/15 Jasper Alabama Water Works & Sewer Board, Inc., Utilities Revenue, Series A 3.00 % 06/01/16 Mountain Brook City Board of Education Capital Outlay 4.00 % 02/15/15 University of Alabama at Birmingham, Hospital Revenue, Series A 5.00 % 09/01/15 Alaska 0.67% Alaska Municipal Bond Bank Authority, Prerefunded, Series A 4.00 % 02/01/16 Alaska Municipal Bond Bank Authority, Unrefunded, Series A 4.00 % 02/01/16 Arizona 3.36% Arizona Board of Regents Certificates of Participation, Series B 4.50 % 06/01/16 Arizona Health Facilities Authority Revenue, Series D 5.00 % 01/01/14 Arizona State School Facilities Board Certificates of Participation, Series A-1 5.00 % 09/01/17 Arizona State Transportation Board Excise Tax Revenue 5.00 % 07/01/17 McAllister Academic Village LLC, Arizona State University Hassayampa Revenue, Refunding 5.75 % 07/01/18 Page, Arizona, Pledged Revenue, Refunding 3.00 % 07/01/16 California 3.82% California State, Refunding, Recreational Facility, GO Unlimited 5.00 % 12/01/19 California State, Statewide Communities Development Authority, Enloe Medical Center Revenue, Series A 5.25 % 08/15/18 Delano, California Union High School District, GO Unlimited, Refunding, Series A 4.75 % 02/01/17 San Diego, California Community College District, Capital Appreciation, Election 2002, GO Unlimited (ZCB) 4.34 % 05/01/15 Santa Clara County, California Financing Authority Revenue, Obstetrics and Gynecology, El Camino Hospital 5.00 % 02/01/18 Vernon, California Electric Systems Revenue, Series A 3.75 % 08/01/13 Colorado 0.61% Denver, Colorado, Health & Hospital Authority, Healthcare Revenue, Series A 5.00 % 12/01/16 Connecticut 0.95% Connecticut State Health & Educational Facilities Authority Revenue, Bridgeport Hospital, Series D 5.00 % 07/01/19 District of Columbia 1.33% District of Columbia Certifications of Participation 4.00 % 01/01/14 Washington D.C. Convention Center Authority Dedicated Tax Revenue, Refunding, Series A 5.00 % 10/01/13 Washington D.C. Convention Center Authority Dedicated Tax Revenue, Refunding, Series A 5.00 % 10/01/16 Florida 12.38% Broward County, Florida School Board Certificates of Participation, Series A 5.00 % 07/01/15 Cape Coral, Florida Gas Tax Revenue, Series A 4.00 % 10/01/16 Citizens Property Insurance Corp., Senior Secured, Coastal Account, Revenue, Series A-1 4.00 % 06/01/18 Escambia County, Florida, Health Facilities Authority Revenue, Baptist Hospital, Inc. Project, Series A 5.00 % 08/15/19 Florida Gulf Coast University Financing Corp., Florida Capital Improvement Revenue, Series B 3.00 % 02/01/16 Florida State Board of Education Lottery Revenue, Series A 4.00 % 07/01/14 Florida State Board of Governors Parking Facilities Revenue, Series A 3.00 % 07/01/17 Florida State Municipal Power Agency, Stanton Project Revenue, Refunding 5.13 % 10/01/17 Fort Pierce, Florida Stormwater Utilities Revenue 4.50 % 10/01/17 Hillsborough County, Florida Community Investment Tax Revenue 4.00 % 05/01/16 Hillsborough County, Florida School Board, Refunding, Certificates of Participation 4.00 % 07/01/19 Lake County, Florida School Board Certificates of Participation, Series A 3.70 % 06/01/15 Margate, Florida Water & Sewer Revenue, Refunding 4.00 % 10/01/19 Miami - Dade County, Florida Water & Sewer Revenue System, Series A 4.00 % 10/01/16 Orange County, Florida Tourist Development Tax Revenue, Refunding 5.00 % 10/01/14 Orlando, Florida Community Redevelopment Agency Tax Increment Revenue, Downtown District, Series A 4.00 % 09/01/17 Polk County, Florida School District Revenue 5.00 % 10/01/17 Port St. Lucie, Florida, Southwest Annexation Special Assessment District No 1, Revenue, Series B 4.13 % 07/01/17 Reedy Creek, Florida Improvement District Utilities Revenue, Refunding, Series 2 5.00 % 10/01/16 Saint Johns County, Florida Transportation Revenue, Refunding 5.00 % 10/01/20 Volusia County, Florida School Board Sales Tax Revenue 4.20 % 10/01/16 Georgia 3.26% Atlanta Downtown Development Authority 4.25 % 12/01/16 Atlanta, Georgia Water & Wastewater Revenue, Series B 3.50 % 11/01/13 Emanuel County Georgia Hospital Authority Revenue Anticipation Certificates 4.30 % 07/01/17 Georgia State Municipal Electric Authority Revenue, Unrefunded 5.50 % 01/01/20 Glynn-Brunswick Memorial Hospital Authority, Southeast Georgia Health System and Affiliates Revenue, Anticipation Certificates 4.50 % 08/01/17 Gwinnett County, Georgia, Hospital Authority, Gwinnett Hospital Systems Revenue, Series B 5.00 % 07/01/18 Illinois 10.87% Aurora, Illinois, Series B, GO Unlimited 3.00 % 12/30/15 Chicago Board of Education, Dedicated Revenues, Series F, GO Unlimited 5.00 % 12/01/16 Chicago Board of Education, Series A 5.25 % 12/01/13 Chicago, Illinois Sales Tax Revenue 5.50 % 01/01/15 Chicago, Illinois, Direct Access Bond, Series E-1 B, GO Unlimited 4.00 % 01/01/19 Chicago, Illinois, O'Hare International Airport Revenue, Gen - Third Lien, Series C 5.25 % 01/01/23 Chicago, Illinois, Prerefunded Balance, Series B, GO Unlimited 5.13 % 01/01/15 Chicago, Illinois, Unrefunded Balance, Series B, GO Unlimited 5.13 % 01/01/15 Dundee Township, GO Unlimited 5.00 % 12/01/13 Illinois Finance Authority Revenue, Refunding 5.00 % 07/01/16 Illinois State Sales Tax Revenue 5.00 % 06/15/14 Illinois State Toll Highway Authority, Toll Highway Revenue, Series A 5.00 % 01/01/16 Illinois State, Refunding, GO Unlimited 5.00 % 01/01/16 Kaskaskia Community College District No. 501, GO Unlimited 5.75 % 12/01/19 Metropolitan Pier & Exposition Authority 5.38 % 06/01/15 Springfield, Illinois Metropolitan Sanitation District, Sewer Revenue, Senior Lien, Series A 4.00 % 01/01/17 Winnebago County Public Safety Sales Tax, Series A, GO Unlimited 5.00 % 12/30/16 Indiana 0.64% Tippecanoe County, Indiana School Improvements 4.00 % 01/15/15 Iowa 1.93% Ames, Iowa Hospital Revenue, Refunding 5.00 % 06/15/15 Johnston Community School District, GO Unlimited 4.00 % 06/01/16 University of Iowa Hospitals and Clinics, Iowa State Board of Regents, Hospital Revenue, Refunding, Series A 3.00 % 09/01/19 Kansas 0.44% Kansas State Development Finance Authority Revenue 4.00 % 10/01/15 Kentucky 1.20% Kentucky Municipal Power Agency, Power System Revenue, Prairie State Project, Series A 5.25 % 09/01/22 Louisville & Jefferson County, Louisville Medical Center, Metropolitan Government Revenue, Refunding 3.00 % 05/01/19 Massachusetts 1.23% New Bedford, Massachusetts, State Qualified Municipal Loan, GO Limited 3.00 % 03/01/15 Stoughton, Massachusetts Public Improvement, GO Limited 4.00 % 05/01/17 Michigan 5.39% Detroit, Michigan Sewer Disposal Revenue, Refunding, Series C-1 5.25 % 07/01/15 Michigan House of Representatives Facilities, Obligations Revenue, Series A 5.00 % 10/15/17 Michigan Public Power Agency AFEC Project Revenue, Series 2012-A 4.50 % 01/01/19 Michigan State Building Authority Revenue, Refunding, Series I 5.25 % 10/15/14 Michigan State Grant Anticipation Bonds 5.00 % 09/15/16 Michigan State Hospital Finance Authority Revenue, Trinity Health, Series A 6.00 % 12/01/18 Michigan State Municipal Bond Authority Clean Water Revenue 5.50 % 10/01/13 Wayne County, Michigan Airport Authority Revenue, Detroit Metropolitan Airport, Refunding, Series C 4.00 % 12/01/19 Minnesota 1.15% Minneapolis & St Paul, Minnesota Housing & Redevelopment Authority Health Care Systems, Children's Health Care, Series B 4.00 % 08/15/16 Minneapolis & St Paul, Minnesota Metropolitan Airports Commission, Airport Revenue, Refunding, Series B 5.00 % 01/01/19 Missouri 1.54% Missouri Development Finance Board, Eastland Center Project, Tax Allocation, Series A 5.00 % 04/01/17 Missouri State Health & Educational Facilities Authority Revenue, Series A 6.75 % 05/15/13 Missouri State Health & Educational Facilities Authority, Southwestern Baptist University Revenue 3.00 % 10/01/17 Nevada 0.50% Nye County School District, GO Limited 4.00 % 05/01/15 New Hampshire 1.04% New Hampshire Health & Education Facilities Authority Revenue 5.00 % 07/01/14 New Hampshire Health & Education Facilities Authority Revenue 5.00 % 01/01/18 New Jersey 4.75% Atlantic City, New Jersey Municipal Utilities Authority Revenue, Refunding 5.00 % 06/01/17 Atlantic City, New Jersey, Refunding Tax Appeal, GO Unlimited 4.00 % 11/01/18 Elizabeth, New Jersey Parking Authority Project Revenue, Elizabethtown Plaza Redevelopment, Series B 4.00 % 11/01/17 Hudson County, New Jersey Improvement Authority Lease Revenue, North Hudson Regional Fire, Refunding, Series A 5.63 % 09/01/18 New Jersey Health Care Facilities Financing Authority Revenue, Holy Name Medical Center, Refunding 5.00 % 07/01/19 New Jersey State Transportation Trust Fund Authority, Series D 4.00 % 06/15/14 Passaic Valley, New Jersey, Sewage Commissioners Revenue, Series G 5.75 % 12/01/21 New Mexico 0.51% Clayton, New Mexico, Jail Project Revenue 4.00 % 11/01/17 New York 4.05% Long Island Power Authority Revenue, Series B 5.00 % 09/01/21 Long Island Power Authority, New York Electric Systems, Revenue, Series E 5.00 % 12/01/17 Nassau County Industrial Development Agency, New York Institute of Technology Project Revenue, Refunding, Remarketing, Series A 5.00 % 03/01/21 New York State Dormitory Authority Revenues, Nonconstruction Supported Debt, Municipal Facilities Health Lease, Series 1 5.00 % 01/15/17 New York, New York, Subseries L-1, GO Unlimited 4.00 % 04/01/15 Ohio 1.82% Canton, Ohio, City School District, Refunding, GO Unlimited 5.00 % 12/01/18 Lorain County, Ohio, Community College District, Revenue 3.25 % 12/01/17 Marion County, Ohio, Variable Refunding, GO Limited 4.00 % 12/01/20 Oregon 0.47% Oregon State Facilities Authority, Legacy Health Project Revenue, Refunding, Series A 4.50 % 05/01/20 Pennsylvania 1.95% Delaware Valley, Pennsylvania, Regional Financial Authority Revenue, Permanently Fixed Business Development Services 5.50 % 08/01/18 Lycoming County, Pennsylvania Authority Health System, Susquehanna Health Systems Project Revenue, Series A 5.10 % 07/01/20 Reading, Pennsylvania School District, GO Unlimited, Series A 5.00 % 04/01/20 Puerto Rico 1.97% Commonwealth of Puerto Rico, GO Unlimited 6.00 % 07/01/13 Commonwealth of Puerto Rico, Series A, GO Unlimited 5.00 % 07/01/15 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue, Refunding, Series C 5.50 % 07/01/17 Rhode Island 0.57% Rhode Island State Economic Development Corporation Revenue, Series A 5.00 % 06/15/17 South Carolina 2.45% Jasper County School District, GO Unlimited 4.00 % 03/01/15 Piedmont Municipal Power Agency 5.00 % 01/01/16 South Carolina Transportation Infrastructure Bank Revenue, Series A 5.25 % 10/01/17 Spartanburg County, South Carolina Regional Health Services District, Hospital Revenue, Refunding, Series A 5.00 % 04/15/19 Tennessee 0.56% Metropolitan Government of Nashville & Davidson County, Water & Sewer Revenue 6.50 % 12/01/14 Texas 12.51% Addison, Texas Certificates of Obligation, GO Unlimited 4.00 % 02/15/20 Alamo Community College District, GO Limited 5.00 % 08/15/13 Annetta, Texas Certificates of Obligation, GO Limited 4.00 % 08/01/16 Corpus Christi, Texas Business & Job Development Corporation, Seawall Project, Sales Tax Revenue, Refunding 5.00 % 03/01/20 Frisco, Texas Independent School District, School Building, GO Unlimited, Series A 4.50 % 08/15/25 Grand Prairie Independent School District, Refunding, GO Unlimited (ZCB) 3.92 % 08/15/16 Houston, Texas, Hotel Occupancy Tax & Special Revenue, Refunding, Series B 5.00 % 09/01/19 Houston, Texas, Public Improvement, Refunding, GO Limited, Series A 5.38 % 03/01/16 Katy, Texas Independent School District, School Building, Series D, GO Unlimited 4.50 % 02/15/19 Laredo, Texas, Waterworks & Sewer System Revenue 4.25 % 03/01/18 Lewisville, Texas Independent School District, GO Unlimited, Refunding (ZCB) 4.04 % 08/15/15 Lower Colorado River Authority Texas, Transmission Contract Revenue, Refunding 5.25 % 05/15/13 Lower Colorado River Authority Texas, Transmission Contract Revenue, Refunding, Series A 5.00 % 05/15/21 San Antonio, Texas Municipal Drain Utilities Systems Revenue 4.00 % 02/01/16 San Antonio, Texas, Water Revenue, Refunding 4.50 % 05/15/21 San Patricio, Texas Municipal Water District, Refunding 4.00 % 07/10/18 Texas Municipal Power Agency Revenue, Refunding 5.00 % 09/01/17 Texas State Public Finance Authority Revenue 5.00 % 10/15/21 University of Texas Revenue Financing System, Refunding, Series A 3.00 % 08/15/23 University of Texas, Permanent University Fund, Revenue, Series C 5.00 % 07/01/13 Utah 0.61% Tooele City, Utah Municipal Building Authority Lease Revenue, Refunding 3.75 % 12/01/17 Virginia 1.41% Spotsylvania County, Virginia Economic Development Authority Revenue, Refunding 5.00 % 06/01/23 Virginia College Building Authority Educational Facilities Revenue, Prerefunded, Series A 5.00 % 09/01/15 Virginia College Building Authority Educational Facilities Revenue, Unrefunded, Series A 5.00 % 09/01/15 Washington 0.54% Energy Northwest, Washington Electric Revenue 5.00 % 07/01/14 Wisconsin 0.99% Chippewa Valley, Wisconsin, Technical College District Promissory Notes, Series A, GO Unlimited 4.00 % 04/01/14 Moraine Park Technical College District, GO Unlimited, Series C 3.38 % 04/01/13 Wisconsin State, Refunding, Series 2, GO Unlimited 4.13 % 11/01/16 Total Investments 90.48% (cost $43,092,997) Other assets and liabilities, net 9.52% Net Assets 100% $ (1) Represents Yield See notes to portfolios of investments. Tax Free Fund Portfolio of Investments (unaudited) March 31, 2013 Municipal Bonds 93.22% Coupon Rate Maturity Date Principal Amount Value Alabama 6.11% Alabama State Board of Education Revenue, Refunding 4.00 % 07/01/29 $ Alabama State, GO Unlimited, Series A 4.63 % 09/01/22 Bessemer, Alabama Water Revenue 4.00 % 01/01/16 Mountain Brook City Board of Education Capital Outlay 4.00 % 02/15/15 University of Alabama at Birmingham, Hospital Revenue, Series A 5.00 % 09/01/15 Arizona 2.26% Scottsdale Arizona Municipal Property Corp., Excise Tax Revenue, Refunding 5.00 % 07/01/26 University of Arizona Certificates of Participation, Series C 5.00 % 06/01/22 California 11.64% Anaheim, California City School District, Capital Appreciation, Election 2002, GO Unlimited (ZCB) 4.60 % 08/01/28 California State, GO Unlimited 5.00 % 03/01/32 California State, GO Unlimited 4.75 % 03/01/34 Chaffey Community College District, Series C, GO Unlimited 5.00 % 06/01/32 Imperial Community College District, GO Unlimited 5.00 % 08/01/29 Lindsay Unified School District, Election 2002, Series C, GO Unlimited (ZCB) 5.25 % 08/01/35 Los Angeles Unified School District, Election 2004, Series H, GO Unlimited 5.00 % 07/01/32 Santee School District, Series D, GO Unlimited (ZCB) 5.47 % 08/01/43 Santa Clara Valley Transportation Authority, Refunding, Series A 5.00 % 04/01/27 Colorado 0.68% Colorado Health Facilities Authority Revenue 5.00 % 09/01/16 Connecticut 2.46% Connecticut State, Health & Educational Facility Authority, Sacred Heart University Revenue, Refunding, Series H 5.00 % 07/01/27 Delaware 2.07% Delaware State Health Facilities Authority, Bayhealth Medical Center Projects, Revenue, Series A 5.00 % 07/01/39 District of Columbia 2.73% District of Columbia Income Tax Revenue, Series A 5.25 % 12/01/27 District of Columbia Water & Sewer Authority Public Utility Revenue, Subordinate Lien 5.00 % 10/01/28 Florida 3.28% Florida Board of Education, GO Unlimited, Refunding, Series C 4.50 % 06/01/28 Florida State Board of Education Lottery Revenue, Series B 5.00 % 07/01/26 Seven Oaks, Florida, Community Development District, Special Assessment Revenue, Refunding, Series A1 5.50 % 05/01/33 Georgia 3.64% Atlanta & Fulton County, Georgia Recreation Authority, Park Implementation Revenue, Series A 4.75 % 12/01/35 Atlanta Development Authority Revenue 5.25 % 07/01/22 Guam 1.12% Guam Education Financing Foundation Certificate of Participation, Series A 4.25 % 10/01/18 Illinois 7.71% Chicago Board of Education, GO Unlimited 5.25 % 12/01/19 Chicago, Illinois Water Revenue, Refunding 5.75 % 11/01/30 City Colleges of Chicago, GO Unlimited 5.00 % 01/01/17 Du Page County, Refunding, GO Unlimited 5.60 % 01/01/21 Illinois Finance Authority, Refunding, Series A 5.00 % 10/01/14 Illinois Regional Transportation Authority Revenue, Series A 7.20 % 11/01/20 Indiana 1.51% Indianapolis Local Public Improvement Bond Bank, Waterworks Project, Series 2007 L 5.25 % 01/01/33 Kansas 1.20% Kansas State Development Finance Authority Revenue 4.00 % 10/01/15 Kentucky 2.06% Bowling Green, Kentucky, GO Unlimited, Series B 4.00 % 09/01/16 Kentucky Municipal Power Agency, Power System Revenue, Prairie State Project, Series A 5.25 % 09/01/22 Maryland 1.08% Maryland State Health & Higher Educational Facilities Authority, Revenue, Series A 5.25 % 08/15/38 Massachusetts 3.83% Massachusetts Bay Transportation Authority, Massachusetts Sales Tax Revenue, Refunding, Series A-1 5.25 % 07/01/30 Massachusetts Bay Transportation Authority, Massachusetts Sales Tax Revenue, Series A 5.00 % 07/01/31 Michigan 3.36% Detroit, Michigan Local Development Financing Authority, Refunding, Series A 5.38 % 05/01/18 Detroit, Michigan Water Supply System Revenue, Series B 5.00 % 07/01/16 State of Michigan, Trunk Line Revenue, Refunding 4.50 % 11/01/26 Missouri 1.31% Kansas City Water Revenue 4.00 % 12/01/22 Nevada 1.11% Nye County School District, GO Limited 4.00 % 05/01/15 New Hampshire 2.03% Manchester, New Hampshire School Facilities Revenue, Refunding 5.50 % 06/01/26 New Hampshire Health & Education Facilities Authority Revenue 5.00 % 07/01/14 New Jersey 1.07% Passaic Valley, New Jersey, Sewage Commissioners Revenue, Series G 5.75 % 12/01/21 New York 1.95% Metropolitan Transportation Authority, New York, Revenue, Series A 5.00 % 11/15/41 North Carolina 1.32% North Carolina State Medical Care Commission, Health Care Facilities Revenue, Refunding, Series A 4.00 % 10/01/34 Ohio 4.35% Cleveland, Ohio, Parking Facility Revenue, Prerefunding, Refunding 5.25 % 09/15/22 Lorain County, Ohio, Community College District, Revenue 3.25 % 12/01/17 South Euclid Special Assessment, GO Limited Tax 6.70 % 12/01/14 Summit County, Ohio, Port Authority Revenue Development, Bioinnovation Institution 5.38 % 12/01/30 Puerto Rico 1.12% Commonwealth of Puerto Rico, GO Unlimited 6.00 % 07/01/13 Tennessee 1.10% Memphis, Tennessee Sanitary Sewage System Revenue, Refunding 5.00 % 05/01/20 Texas 16.19% Addison, Texas, Certificates of Obligation, GO Unlimited 4.50 % 02/15/28 Center, Texas, GO Limited (ZCB) 3.10 % 02/15/20 Dallas, Texas Waterworks & Sewer Systems Revenue, Refunding 4.50 % 10/01/19 Forney, Texas, GO Limited 5.00 % 02/15/27 Goose Creek, Texas Independent School District Schoolhouse, Series A 5.25 % 02/15/18 Greenville, Texas Independent School District, GO Unlimited, Refunding 4.00 % 08/15/17 Laredo Independent School District Public Facility Corp., Lease Revenue, Series F 5.50 % 08/01/24 North Texas Tollway Authority Revenue, Series F 5.75 % 01/01/38 Prosper, Texas Independent School District, Capital Appreciation, School Building, GO Unlimited (ZCB) 6.00 % 08/15/33 San Marcos, Texas Tax & Toll Revenue, GO Limited 5.10 % 08/15/27 Tarrant County, Texas Cultural Education Facilities Finance Corp., Health Resources Revenue, Refunding, Series A 5.00 % 02/15/36 White Settlement, Texas Independent School District, GO Unlimited 4.13 % 08/15/15 Utah 3.69% Utah State Building Ownership Authority, Lease Revenue, Refunding, Series C 5.50 % 05/15/19 Utah State Transit Authority Sales Tax Revenue, Refunding, Series A 5.00 % 06/15/35 Washington 1.24% Spokane County, Washington School District, No. 81, GO Unlimited 5.05 % 06/01/22 Total Investments 93.22% (cost $19,603,607) Other assets and liabilities, net 6.78% Net Assets 100% $ (1) Represents Yield See notes to portfolios of investments. All American Equity Fund Portfolio of Investments (unaudited) March 31, 2013 Common Stocks90.66% Shares Value Aerospace/Defense1.14% Northrop Grumman Corp. $ Agricultural Chemicals2.06% CF Industries Holdings, Inc. Mosaic Co. Beverages - Non-alcoholic1.20% Coca-Cola Enterprises, Inc. Beverages - Wine/Spirits1.36% Constellation Brands, Inc.,ClassA * Building - Residential/Commercial2.10% D.R. Horton, Inc. Casino Hotels2.74% Las Vegas Sands Corp. Wynn Resorts Ltd. Chemicals - Diversified1.09% LyondellBasell Industries N.V.,ClassA Commercial Services1.28% Iron Mountain, Inc. Commercial Services - Financial4.38% MasterCard, Inc.,ClassA Computers2.39% Apple, Inc. Computers - Memory Devices1.30% Seagate Technology plc Consulting Services2.06% Gartner, Inc. * Containers - Metal/Glass1.05% Ball Corp. Dialysis Centers1.28% DaVita HealthCare Partners Inc. * Diversified Banking Institutions1.97% Bank of America Corp. Diversified Manufacturing Operations0.94% Pentair Ltd. E-Commerce/Products2.05% eBay, Inc. * E-Commerce/Services1.49% priceline.com, Inc. * Electric - Generation0.98% AES Corp. Electric - Integrated2.82% Entergy Corp. Integrys Energy Group, Inc. TECO Energy, Inc. Electronics - Military1.01% L-3 Communications Holdings, Inc. Enterprise Software/Services2.11% BMC Software, Inc. * CA, Inc. Finance - Consumer Loans0.96% SLM Corp. Food - Retail2.30% Kroger Co. Safeway, Inc. Gold Mining0.93% Randgold Resources Ltd., Sponsored ADR Investment Management/Advisory Services1.35% Ameriprise Financial, Inc. Life/Health Insurance1.99% Lincoln National Corp. Torchmark Corp. Machinery - General Industrial2.48% Wabtec Corp. Medical - Biomedical/Gene4.63% Amgen, Inc. Celgene Corp. * Gilead Sciences, Inc. * Medical - Generic Drugs0.99% Actavis, Inc. * Medical - HMO0.97% WellPoint, Inc. Medical - Wholesale Drug Distribution1.03% AmerisourceBergen Corp.,ClassA Medical Products1.03% Becton Dickinson & Co. Metal - Iron0.62% Cliffs Natural Resources, Inc. Multi-line Insurance1.22% Assurant, Inc. Oil - Field Services1.25% Hornbeck Offshore Services, Inc. * Oil - US Royalty Trusts0.99% BP Prudhoe Bay Royalty Trust Oil & Gas Drilling2.56% Diamond Offshore Drilling, Inc. Ensco plc,ClassA Oil Companies - Exploration & Production0.98% Devon Energy Corp. Oil Companies - Integrated0.81% ConocoPhillips Oil Field Machinery & Equipment1.41% Dril-Quip, Inc. * Oil Refining & Marketing2.53% Marathon Petroleum Corp. Valero Energy Corp. Pipelines0.98% ONEOK, Inc. Rental Auto/Equipment1.48% United Rentals, Inc. * Retail - Computer Equipment0.94% GameStop Corp.,ClassA Retail - Consumer Electronics0.85% Best Buy Co., Inc. Retail - Major Department Store0.50% TJX Companies, Inc. Retail - Regional Department Stores0.92% Kohl's Corp. Retail - Restaurants2.31% Starbucks Corp. Semiconductor Components - Integrated Circuits2.31% Analog Devices, Inc. Maxim Integrated Products, Inc. Semiconductor Equipment0.92% Applied Materials, Inc. Telephone - Integrated3.27% AT&T, Inc. Frontier Communications Corp. Verizon Communications, Inc. Tobacco1.11% Lorillard, Inc. Transportation - Rail2.31% Union Pacific Corp. Web Portals/Internet Service Providers1.72% Google, Inc.,ClassA * Wireless Equipment1.21% Motorola Solutions, Inc. Total Common Stocks (cost $14,639,032) Real Estate Investment Trust (REIT)1.25% American Tower Corp.,ClassA (cost $159,047) Exchange-Traded Funds (ETF)2.88% SPDR S&P Bank ETF SPDR S&P Regional Banking ETF Total Exchange-Traded Funds (cost $456,117) Total Investments 94.79% (cost $15,254,196) Other assets and liabilities, net 5.21% Net Assets 100% $ See notes to portfolios of investments. Holmes Growth Fund Portfolio of Investments (unaudited) March 31, 2013 Common Stocks92.91% Shares Value Agricultural Chemicals1.55% CF Industries Holdings, Inc. $ Agricultural Operations0.08% Agriterra Ltd. * Apparel Manufacturers2.70% Michael Kors Holdings Ltd. * Building - Residential/Commercial3.98% D.R. Horton, Inc. M/I Homes, Inc. * Casino Hotels1.69% Las Vegas Sands Corp. Commercial Services - Financial3.97% MasterCard, Inc.,ClassA Computer Data Security1.93% Fortinet, Inc. * Computers2.89% Apple, Inc. Consulting Services2.07% Gartner, Inc. * Data Processing/Management3.12% CommVault Systems, Inc. * Dialysis Centers2.26% DaVita HealthCare Partners Inc. * Diversified Banking Institutions2.32% Bank of America Corp. E-Commerce/Products2.95% eBay, Inc. * E-Commerce/Services3.55% OpenTable, Inc. * priceline.com, Inc. * Finance - Commercial1.73% IOU Financial, Inc. *+ IOU Financial, Inc., 144A *+ Gold Mining0.59% Randgold Resources Ltd., Sponsored ADR Internet Application Software1.09% Splunk, Inc. * Internet Content - Information/Network2.87% LinkedIn Corp.,ClassA * Internet Financial Services0.00% Direct Markets Holdings Corp. 94 * Internet Incubators1.06% HomeAway, Inc. * Machinery - General Industrial6.19% Chart Industries, Inc. *^ DXP Enterprises, Inc. * Wabtec Corp. Medical - Biomedical/Gene2.52% Celgene Corp. * Medical - Generic Drugs2.67% Actavis, Inc. * Mylan, Inc. * Medical - Hospitals2.22% African Medical Investments plc * HCA Holdings, Inc. Metal - Iron0.27% Andean Pacific Iron Corp., 144A (RS) *@ Oil - Field Services3.02% Core Laboratories N.V. Hornbeck Offshore Services, Inc. * Oil - US Royalty Trusts1.02% BP Prudhoe Bay Royalty Trust Oil & Gas Drilling2.12% Ensco plc,ClassA Oil Companies - Exploration & Production3.05% Gulfport Energy Corp. * Oasis Petroleum, Inc. * Oil Field Machinery & Equipment2.46% Dril-Quip, Inc. * Flotek Industries, Inc. * Quarrying1.03% Pacific Stone Tech, Inc. (RS) *@ Real Estate Operating/Development0.27% Pacific Infrastructure, Inc. (RS) *@ Recreational Vehicles2.52% Polaris Industries, Inc. Rental Auto/Equipment4.50% Avis Budget Group, Inc. * United Rentals, Inc. * Retail - Automobile1.29% Lithia Motors, Inc.,ClassA Retail - Major Department Store0.51% TJX Companies, Inc. Retail - Restaurants4.10% Chuy's Holdings, Inc. * Starbucks Corp. Retail - Vitamins/Nutritional Supplements1.60% GNC Holdings, Inc.,ClassA Rubber/Plastic Products1.34% Proto Labs, Inc. * Semiconductor Components - Integrated Circuits2.89% Analog Devices, Inc. Maxim Integrated Products, Inc. Transportation - Rail2.32% Union Pacific Corp. Transportation - Truck2.60% Old Dominion Freight Line, Inc. * Total Common Stocks (cost $28,586,312) Exchange-Traded Funds (ETF)2.83% SPDR S&P Bank ETF SPDR S&P Regional Banking ETF Total Exchange-Traded Funds (cost $891,764) Warrants 0.00% Gold Mining0.00% Gran Colombia Gold Corp., 144A, Warrants (October 2017) 0 *@ Medical - Hospitals0.00% African Medical Investments plc, Warrants (June 2014) 0 *@ Total Warrants 0 (cost $0) Convertible Debenture0.27% Principal Amount Metal - Iron0.27% Andean Pacific Iron Corp., 1.00%, maturity 06/07/13 (RS) $ @ (cost $100,000) Gold-Linked Note1.01% Gold Mining1.01% Gran Colombia Gold Corp., 144A, 10.00%, maturity 10/31/17 @ (cost $370,000) Silver-Linked Note0.59% Gold Mining0.59% Gran Colombia Gold Corp., 5.00%, maturity 08/11/18 (cost $253,275) Corporate Notes1.09% Electric - Generation0.41% Pacific Power Generation Corp., 15.00%, maturity 04/03/17 (RS) @ Transportation - Air Freight0.68% Aeroservicios Especializados, S.A. de C.V., 22.00%, maturity 04/30/13 (RS) @ Total Corporate Notes (cost $395,000) Total Investments 98.70% (cost $30,596,351) Other assets and liabilities, net 1.30% Net Assets 100% $ Call Options Written Shares Subject To Call Chart Industries, Inc., Strike Price 80, Expiration Apr. 2013 $ (premiums received $25,137) See notes to portfolio of investments. MegaTrends Fund Portfolio of Investments (unaudited) March 31, 2013 Common Stocks89.62% Shares Value Agricultural Operations0.25% Agriterra Ltd. * Automotive - Cars & Light Trucks2.03% Ford Motor Co. Broadcast Service/Program2.15% Discovery Communications, Inc.,ClassA * Building - Mobil Home/Manufactured Housing & RV1.87% Thor Industries, Inc. Building - Residential/Commercial6.68% D.R. Horton, Inc. Lennar Corp.,ClassA PulteGroup, Inc. * Cable/Satellite TV2.10% Comcast Corp.,ClassA Chemicals - Diversified0.56% Axiall Corp. Coal0.45% Pacific Coal Resources Ltd. * Commercial Banks - Southern US2.14% Synovus Financial Corp. Dialysis Centers2.16% DaVita HealthCare Partners Inc. * Diversified Banking Institutions8.17% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. Morgan Stanley Electric - Generation0.95% Pacific Power Generation Corp. (RS) *@ Energy - Alternate Sources0.91% Pacific Green Energy Corp. (RS) *@ Finance - Consumer Loans2.07% Ocwen Financial Corp. * Finance - Credit Card2.24% Discover Financial Services Gold Mining0.17% Gran Colombia Gold Corp. * Hotels & Motels4.21% InterContinental Hotels Group plc, Sponsored ADR Wyndham Worldwide Corp. Life/Health Insurance2.06% Prudential plc, Sponsored ADR Medical - Biomedical/Gene4.77% Amgen, Inc. Gilead Sciences, Inc. * Medical - Drugs8.58% Bristol-Myers Squibb Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Medical - Generic Drugs4.14% Mylan, Inc. * Teva Pharmaceutical Industries Ltd., Sponsored ADR Medical - Wholesale Drug Distribution2.06% McKesson Corp. Medical Labs & Testing Services2.20% ICON plc * Metal - Iron0.91% Andean Pacific Iron Corp., 144A (RS) *@ Multi-line Insurance6.74% ACE Ltd. The Allstate Corp. American International Group, Inc. * Multimedia2.38% News Corp.,ClassA Oil - US Royalty Trusts0.23% BP Prudhoe Bay Royalty Trust Pharmacy Services2.10% Express Scripts Holding Co. * Quarrying4.73% Pacific Stone Tech, Inc. (RS) *@ Real Estate Operating/Development2.97% Pacific Infrastructure, Inc. (RS) *@ Retail - Building Products2.03% The Home Depot, Inc. Retail - Restaurants2.07% Starbucks Corp. Super-Regional Banks - US2.02% Wells Fargo & Co. Transportation - Truck0.52% Old Dominion Freight Line, Inc. * Total Common Stocks (cost $9,146,112) Exchange-Traded Funds (ETF)6.00% Consumer Discretionary Select Sector SPDR Fund Financial Select Sector SPDR Fund Health Care Select Sector SPDR Fund Total Exchange-Traded Funds (cost $651,273) Purchased Call Option0.00% Contracts Gold Mining0.00% Barrick Gold Corp., Strike Price 33, Expiration Apr. 2013 50 (cost $12,950) Purchased Put Option0.02% Exchange-Traded Funds 0.02% SPDR S&P 500 ETF, Strike Price 150, Expiration May 2013 25 (cost $11,076) Convertible Debenture0.91% Principal Amount Metal - Iron0.91% Andean Pacific Iron Corp., 1.00%, maturity 06/07/13 (RS) $ @ (cost $100,000) Silver-Linked Note0.68% Gold Mining0.68% Gran Colombia Gold Corp., 5.00%, maturity 08/11/18 (cost $87,884) Corporate Note0.91% Electric - Generation0.91% Pacific Power Generation Corp., 15.00%, maturity 04/03/17 (RS) @ (cost $100,000) Total Investments 98.14% (cost $10,109,295) Other assets and liabilities, net 1.86% Net Assets 100% $ See notes to portfolio of investments. Global Resources Fund Portfolio of Investments (unaudited) March 31, 2013 Common Stocks81.37% Shares Value Agricultural Chemicals5.13% CF Industries Holdings, Inc. $ Monsanto Co. Mosaic Co. Spur Ventures, Inc. * Agricultural Operations2.62% Agriterra Ltd. *+ Bunge Ltd. Building Products - Cement/Aggregates 3.88% Martin Marietta Materials, Inc. Vulcan Materials Co. Chemicals - Diversified3.55% LyondellBasell Industries N.V.,ClassA Sociedad Quimica y Minera de Chile S.A., Sponsored ADR Coal1.62% Pacific Coal Resources Ltd. *+ Sable Mining Africa Ltd. * Walter Energy, Inc., 144A * Diamonds/Precious Stones0.02% Diamond Fields International Ltd. * Rockwell Diamonds, Inc., 144A * Diversified Minerals3.58% African Potash Ltd. *+ BHP Billiton Ltd., Sponsored ADR Calibre Mining Corp. * Canada Zinc Metals Corp. * Lithium Americas Corp. * Lundin Mining Corp. * Niocan, Inc., 144A * Sirocco Mining, Inc. * Woulfe Mining Corp. * Electric - Generation0.28% Pacific Power Generation Corp. (RS) *@ Energy - Alternate Sources0.46% Pacific Green Energy Corp. (RS) *+@ Finance - Investment Banker/Broker0.08% Aberdeen International, Inc. Food - Flour & Grain0.69% Amira Nature Foods Ltd. * Food - Meat Products5.82% BRF-Brasil Foods S.A., Sponsored ADR Smithfield Foods, Inc. *^ Tyson Foods, Inc.,ClassA Forestry2.31% Prima Colombia Hardwood, Inc. * West Fraser Timber Co., Ltd. Gold Mining9.65% Alamos Gold, Inc. Barrick Gold Corp. Besra Gold, Inc. * Chesapeake Gold Corp. * Chesapeake Gold Corp., 144A * Corona Minerals Ltd. *@ Gran Colombia Gold Corp. * IAMGOLD Corp. Kinross Gold Corp., 144A 1 8 Newmont Mining Corp. NGEx Resources, Inc. * Randgold Resources Ltd., Sponsored ADR Rusoro Mining Ltd. * Sunridge Gold Corp. * Medical - Hospitals0.00% African Medical Investments plc * Metal - Copper4.02% Catalyst Copper Corp. * Catalyst Copper Corp., 144A * Freeport-McMoRan Copper & Gold, Inc. Los Andes Copper Ltd. * Southern Copper Corp. Verona Development Corp. 0 *@ Metal - Diversified2.13% Bell Copper Corp. * Concordia Resource Corp. * Glencore International plc GoviEx Uranium, Inc. (RS) *@ Orsu Metals Corp., 144A * Metal - Iron0.58% Andean Pacific Iron Corp., 144A (RS) *@ Oceanic Iron Ore Corp. * West African Iron Ore Corp., 144A * Mining Services0.30% Bounty Mining Ltd. *@ Natasa Mining Ltd. * Natural Resource Technology0.01% I-Pulse, Inc., 144A (RS) *@ Non - Ferrous Metals0.30% Anfield Nickel Corp., 144A * Sterling Group Ventures, Inc., 144A * Oil - Field Services7.84% Hornbeck Offshore Services, Inc. * Oil States International, Inc. * Pioneer Energy Services Corp. * Superior Energy Services, Inc. * Weatherford International Ltd. * Oil - US Royalty Trusts0.16% BP Prudhoe Bay Royalty Trust Oil Companies - Exploration & Production 9.18% Africa Oil Corp. * Anadarko Petroleum Corp. Birchcliff Energy Ltd. * BNK Petroleum, Inc. * Continental Resources, Inc. * Gran Tierra Energy, Inc. * Horn Petroleum Corp., 144A * Ivanhoe Energy, Inc. * Pacific Rubiales Energy Corp. Painted Pony Petroleum Ltd. * Petroamerica Oil Corp. * Petromanas Energy, Inc. * Petrominerales Ltd. Pioneer Natural Resources Co. Range Energy Resources, Inc. *+ Range Energy Resources, Inc., 144A *+ Royalite Petroleum Co., Inc. * ShaMaran Petroleum Corp. * U.S. Oil Sands, Inc., 144A * Oil Companies - Integrated1.74% Phillips 66 Oil Field Machinery & Equipment0.35% Dresser-Rand Group, Inc. * Oil Refining & Marketing5.18% HollyFrontier Corp. Marathon Petroleum Corp. Valero Energy Corp. Value Creation, Inc. (RS) *@ Paper & Related Products0.09% International Paper Co. Pipelines4.65% Kinder Morgan, Inc. The Williams Companies, Inc. Precious Metals0.15% Fortress Minerals Corp. * Quarrying0.94% Pacific Stone Tech, Inc. (RS) *+@ Real Estate Operating/Development1.63% Mongolia Growth Group Ltd. * Pacific Infrastructure, Inc. (RS) *@ Silver Mining0.93% First Majestic Silver Corp. * Steel - Producers1.50% Reliance Steel & Aluminum Co. Total Common Stocks (cost $450,432,383) Real Estate Investment Trusts (REIT)2.32% Plum Creek Timber Co., Inc. Weyerhaeuser Co. Total Real Estate Investment Trusts (cost $7,061,062) Exchange-Traded Fund (ETF)0.20% Sprott Physical Platinum & Palladium Trust * (cost $1,038,040) Warrants 1.05% Diversified Minerals0.00% Melior Resources, Inc., 144A, Warrants (June 2013) * Niocan, Inc., 144A, Warrants (August 2014) 0 *@ Gold Mining0.93% Dundee Precious Metals, Inc., Warrants (November 2015) * Gran Colombia Gold Corp., 144A,Warrants (October 2017) 0 *@ New Gold, Inc., 144A, Warrants (June 2017) * Gold/Mineral Royalty Companies0.06% Franco-Nevada Corp., Warrants (June 2017) * Medical - Hospitals0.00% African Medical Investments plc, Warrants (June 2014) 0 *@ Metal - Copper0.00% Catalyst Copper Corp., 144A, Warrants (February 2017) 0 *@ Metal - Iron0.01% West African Iron Ore Corp., 144A, Warrants (March 2016) * Oil Companies - Exploration & Production0.05% Horn Petroleum Corp., 144A, Warrants (September 2013) * Petroamerica Oil Corp., 144A, Warrants (October 2014) * U.S. Oil Sands, Inc., 144A, Warrants (May 2014) 0 *@ Total Warrants (cost $1,561,150) Purchased Call Options0.00% Contracts Diversified Minerals0.00% Teck Resources Ltd., Strike Price 36, Expiration May 2013 Gold Mining0.00% Barrick Gold Corp., Strike Price 33, Expiration Apr. 2013 Total Purchased Call Options (cost $776,053) Master Limited Partnerships4.83% Units Pipelines4.83% Enterprise Products Partners L.P. Western Gas Partners L.P. Total Master Limited Partnerships (cost $19,337,111) Convertible Debenture0.14% Principal Amount Mining Services0.14% Great Western Minerals Group Ltd., 8.00%, maturity 04/06/17 $ (cost $1,000,000) Gold-Linked Note 1.65% Gold Mining1.65% Gran Colombia Gold Corp., 144A, 10.00%, maturity 10/31/17 @ (cost $8,615,000) Silver-Linked Note0.89% Gold Mining0.89% Gran Colombia Gold Corp., 5.00%, maturity 08/11/18 (cost $5,791,599) Corporate Notes0.67% Electric - Generation0.57% Pacific Power Generation Corp., 15.00%, maturity 04/03/17 (RS) @ Transportation - Air Freight0.10% Aeroservicios Especializados, S.A. de C.V., 22.00%, maturity 04/30/13 (RS) @ Total Corporate Notes (cost $3,490,000) Total Investments 93.12% (cost $499,102,398) Other assets and liabilities, net 6.88% Net Assets 100% $ Call Options Written Shares Subject To Call Oil States International, Inc., Strike Price 85, Expiration May 2013 $ Smithfield Food, Inc., Strike Price 27, Expiration Apr. 2013 Total Call Options Written $ (premiums received $165,076) See notes to portfolios of investments. World Precious Minerals Fund Portfolio of Investments (unaudited) March 31, 2013 Common Stocks81.16% Shares Value Agricultural Operations0.68% Agriterra Ltd. $ * Coal1.31% Pacific Coal Resources Ltd. * Sable Mining Africa Ltd. * Diamonds/Precious Stones0.88% Gold Standard Ventures Corp. * Lucara Diamond Corp. * Northern Superior Resources, Inc.,ClassA * Olivut Resources Ltd. * Rockwell Diamonds, Inc., 144A * Diversified Minerals1.81% Adamera Minerals Corp. * African Potash Ltd. * Aldridge Minerals, Inc. * Amarc Resources Ltd. * Calibre Mining Corp. * Elissa Resources Ltd., 144A * Indochine Mining Ltd. * Moss Lake Gold Mines Ltd. *+ Rochester Resources Ltd. * Sirocco Mining, Inc. * Finance - Investment Banker/Broker0.45% Aberdeen International, Inc. Difference Capital Funding, Inc. * Gold Mining52.75% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. Almaden Minerals Ltd. * Americas Bullion Royalty Corp. * Atna Resources Ltd. * AuRico Gold, Inc. * B2Gold Corp. * Barrick Gold Corp. Belo Sun Mining Corp. * Besra Gold, Inc. * Brazilian Gold Corp. * Canyon Resources Ltd. *+ Caza Gold Corp. * CB Gold, Inc. * Centerra Gold, Inc. Chalice Gold Mines Ltd. * Chesapeake Gold Corp. * Chesapeake Gold Corp., 144A * Choice Gold Corp. * Choice Gold Corp., 144A * Claude Resources, Inc. * Colossus Minerals, Inc. * Comstock Mining, Inc. * Continental Gold Ltd. * Corona Minerals Ltd. *@ Coventry Resources, Inc. * Doray Minerals Ltd. * Dundee Precious Metals, Inc. * Eastmain Resources, Inc. * Edgewater Exploration Ltd. * Entree Gold, Inc. * Goldcorp, Inc. Golden Arrow Resources Corp. * Golden Star Resources Ltd. * Gran Colombia Gold Corp. *+ Guyana Goldfields, Inc. * Harmony Gold Mining Co., Ltd., Sponsored ADR Kilo Goldmines Ltd. * Kimber Resources, Inc. * Kinross Gold Corp. Klondex Mines Ltd. *+ Lexam VG Gold, Inc. * Lexam VG Gold, Inc., 144A * Luna Gold Corp. * Malbex Resources, Inc. * Malbex Resources, Inc., 144A * Mammoth Resources Corp. *+ Midway Gold Corp. * Mirasol Resources Ltd. *+ NGEx Resources, Inc. * OceanaGold Corp. * Pacific Rim Mining Corp., 144A * Papillon Resources Ltd. * Petaquilla Minerals Ltd., 144A * Pilot Gold, Inc. * Planet Mining Exploration, Inc. * PMI Gold Corp. * Polyus Gold International Ltd. * Premier Gold Mines Ltd. * Pretium Resources, Inc. * Radius Gold, Inc. * Radius Gold, Inc., 144A * Redstar Gold Corp. * Renaissance Gold, Inc. * Reunion Gold Corp. * Revolution Resources Corp., 144A * Richmont Mines, Inc. * Rio Alto Mining Ltd. * Romarco Minerals, Inc. * Rusoro Mining Ltd. * Rye Patch Gold Corp. * Rye Patch Gold Corp., 144A * Seafield Resources Ltd., 144A * SEMAFO, Inc. Silver Lake Resources Ltd. * Solvista Gold Corp., 144A * St Barbara Ltd. * Sunridge Gold Corp. * Taurus Gold Ltd., 144A (RS) *@ Timmins Gold Corp. * Tolima Gold, Inc. * Tolima Gold, Inc., 144A * Torex Gold Resources, Inc. * TriStar Gold, Inc. * True Gold Mining, Inc. * Veris Gold Corp. * Virginia Mines, Inc. * West Kirkland Mining, Inc. * Yamana Gold, Inc. Gold/Mineral Royalty Companies0.99% Franco-Nevada Corp. Investment Companies0.00% Invictus Financial, Inc. * Medical - Hospitals0.01% African Medical Investments plc * Metal - Copper0.41% Catalyst Copper Corp. * Catalyst Copper Corp., 144A * Lumina Copper Corp. * Revett Minerals, Inc. * Verona Development Corp. 0 *@ Metal - Diversified6.81% Balmoral Resources Ltd. * Bell Copper Corp. * Cardinal Resources Ltd. * Cerro Resources NL * Cerro Resources NL, 144A * Dalradian Resources, Inc. * First Point Minerals Corp. * Imperial Metals Corp. * Ivanplats Ltd.,ClassA * Mandalay Resources Corp. Mariana Resources Ltd. * Novo Resources Corp. * Orex Minerals, Inc. * Orsu Metals Corp. * Orsu Metals Corp., 144A * Silver Bull Resources, Inc. * Temex Resources Corp. * Trevali Mining Corp. * Mining Services1.29% Argent Minerals Ltd. * Energold Drilling Corp. * Geodrill Ltd. * Natasa Mining Ltd. * Oil Companies - Exploration & Production0.00% Big Sky Energy Corp. 0 *@ Platinum0.74% Pacific North West Capital Corp., 144A * Platinum Group Metals Ltd. * Precious Metals4.22% Candente Gold Corp. *+ Candente Gold Corp., 144A *+ Coeur d'Alene Mines Corp. * Fortress Minerals Corp. * Fortress Minerals Corp., 144A * Pan African Resources plc * Polymetal International plc Roxgold, Inc. * Sabina Gold & Silver Corp. * Solitario Exploration & Royalty Corp. * Silver Mining8.81% First Majestic Silver Corp. * MAG Silver Corp. * Pan American Silver Corp. SantaCruz Silver Mining Ltd. * Silver Wheaton Corp. SilverCrest Mines, Inc. * Total Common Stocks (cost $322,149,220) Exchange-Traded Funds (ETF)2.12% Market Vectors Gold Miners ETF 20 Market Vectors Junior Gold Miners ETF 35 SPDR Gold Trust * Sprott Physical Platinum & Palladium Trust * Total Exchange-Traded Funds (cost $5,488,772) Warrants 4.40% Finance - Investment Banker/Broker0.00% Difference Capital Funding, Inc., 144A, Warrants (October 2014) 0 *@ Gold Mining4.04% Choice Gold Corp., 144A, Warrants (December 2013) 0 *@ Crystallex International Corp., 144A, Warrants (December 2049) 0 *@ Dundee Precious Metals, Inc., Warrants (November 2015) * Endeavour Mining Corp., Warrants (February 2014) * Gran Colombia Gold Corp., 144A, Warrants (October 2017) 0 *@ Kinross Gold Corp., Warrants (September 2013) * Kinross Gold Corp., Warrants (September 2014) * New Gold, Inc., Warrants (June 2017) * New Gold, Inc., 144A, Warrants (June 2017) * Petaquilla Minerals Ltd., 144A, Warrants (January 2014) 0 *@ Solvista Gold Corp., 144A, Warrants (April 2013) 0 *@ Tolima Gold, Inc., 144A,Warrants (December 2013) 0 *@ Torex Gold Resources, Inc., Warrants (October 2013) * Veris Gold Corp., Warrants (December 2016) * Gold/Mineral Royalty Companies0.35% Franco-Nevada Corp., Warrants (July 2013) * Franco-Nevada Corp., 144A, Warrants (July 2013) * Franco-Nevada Corp., Warrants (June 2017) * Medical - Hospitals0.00% African Medical Investments plc, Warrants (June 2014) 0 *@ Metal - Copper0.00% Catalyst Copper Corp., 144A,Warrants (February 2017) 0 *@ Metal - Diversified0.01% Cardinal Resources Ltd., Warrants (June 2014) * Rackla Metals, Inc., Warrants (June 2013) * Rackla Metals, Inc., 144A, Warrants (June 2013) * Silver Bull Resources, Inc., Warrants (August 2014) 0 *@ Total Warrants (cost $9,052,312) Special Warrants 0.00% Gold/Mineral Exploration & Development0.00% Western Exploration & Development Ltd., 144A, Special Warrants (December 2049) (RS) 0 *@ (cost $300,000) Purchased Call Options1.74% Contracts Exchange-Traded Funds0.25% Market Vectors Gold Miners ETF, Strike Price 38, Expiration Jan. 2014 Market Vectors Junior Gold Miners ETF, Strike Price 16, Expiration Jan. 2014 Gold Mining1.31% Agnico-Eagle Mines Ltd., Strike Price 40,Expiration Jan. 2014 AngloGold Ashanti Ltd., Strike Price 25,Expiration Jan. 2014 Barrick Gold Corp., Strike Price 32,Expiration July 2013 Barrick Gold Corp., Strike Price 30,Expiration Jan. 2014 Eldorado Gold Corp., Strike Price 8,Expiration Jan. 2014 Eldorado Gold Corp., Strike Price 13,Expiration Jan. 2014 Gold Fields Ltd., Strike Price 8,Expiration Jan. 2014 Goldcorp, Inc., Strike Price 36,Expiration Apr. 2013 Goldcorp, Inc., Strike Price 36,Expiration July 2013 Goldcorp, Inc., Strike Price 30,Expiration Jan. 2014 Goldcorp, Inc., Strike Price 65,Expiration Jan. 2014 Harmony Gold Mining Co., Ltd., Strike Price 6,Expiration May 2013 IAMGOLD Corp., Strike Price 8,Expiration June 2013 6 IAMGOLD Corp., Strike Price 8,Expiration Jan. 2014 Kinross Gold Corp., Strike Price 12,Expiration Jan. 2014 Newmont Mining Corp., Strike Price 40,Expiration Jan. 2014 Randgold Resources Ltd., Strike Price 95,Expiration June 2013 Randgold Resources Ltd., Strike Price 82.50,Expiration Jan. 2014 Yamana Gold, Inc., Strike Price 15,Expiration Jan. 2014 Platinum0.10% Stillwater Mining Co., Strike Price 12, Expiration Jan. 2014 Silver Mining0.08% First Majestic Silver Corp., Strike Price 20,Expiration Apr. 2013 Pan American Silver Corp., Strike Price 15,Expiration Jan. 2014 Silver Wheaton Corp., Strike Price 33,Expiration Jan. 2014 Total Purchased Call Options (cost $6,755,856) Convertible Debenture0.49% Principal Amount Metal - Iron0.49% Andean Pacific Iron Corp., 1.00%, maturity 06/07/13 (RS) $ @ (cost $1,200,000) Gold-Linked Note 2.37% Gold Mining2.37% Gran Colombia Gold Corp., 144A, 10.00%, maturity 10/31/17 @ (cost $5,845,000) Silver-Linked Note2.39% Gold Mining2.39% Gran Colombia Gold Corp., 5.00%, maturity 08/11/18 (cost $8,494,787) Corporate Note0.32% Electric - Generation0.32% Pacific Power Generation Corp., 15.00%, maturity 04/03/17 (RS) @ (cost $800,000) Total Investments 94.99% (cost $360,085,947) Other assets and liabilities, net 5.01% Net Assets 100% $ See notes to portfolios of investments. Gold and Precious Metals Fund Portfolio of Investments (unaudited) March 31, 2013 Common Stocks65.55% Shares Value Commercial Banks - Non US0.52% Sprott Resource Lending Corp. $ Gold Mining46.16% Agnico-Eagle Mines Ltd. Alacer Gold Corp. * Alamos Gold, Inc. Atna Resources Ltd. * AuRico Gold, Inc. * B2Gold Corp. * Barrick Gold Corp. Centerra Gold, Inc. Cia de Minas Buenaventura S.A., Sponsored ADR Claude Resources, Inc. * Comstock Mining, Inc. * DRDGOLD Ltd., Sponsored ADR Dundee Precious Metals, Inc. * Endeavour Mining Corp. * Goldcorp, Inc. Golden Star Resources Ltd. * Gran Colombia Gold Corp. * Harmony Gold Mining Co., Ltd., Sponsored ADR Kinross Gold Corp. Kirkland Lake Gold, Inc. * Lake Shore Gold Corp. * Luna Gold Corp. * McEwen Mining, Inc. * Nevsun Resources Ltd. New Gold, Inc. * Newcrest Mining Ltd. Newcrest Mining Ltd., Sponsored ADR OceanaGold Corp. * Orezone Gold Corp. * Osisko Mining Corp. * Polyus Gold International Ltd. * Richmont Mines, Inc. * Rio Alto Mining Ltd. * Royal Gold, Inc. Sandstorm Gold Ltd. * SEMAFO, Inc. Silver Lake Resources Ltd. * St Barbara Ltd. * Timmins Gold Corp. * Veris Gold Corp. * Yamana Gold, Inc. Gold/Mineral Royalty Companies2.83% Franco-Nevada Corp. Medical - Hospitals0.01% African Medical Investments plc * Metal - Diversified2.33% Imperial Metals Corp. * Mandalay Resources Corp. Mining Services0.31% Major Drilling Group International, Inc. Oil Companies - Exploration & Production2.66% Anadarko Petroleum Corp. Devon Energy Corp. QEP Resources, Inc. SM Energy Co. Precious Metals1.88% Coeur d'Alene Mines Corp. * Pan African Resources plc * Polymetal International plc Silver Mining8.85% First Majestic Silver Corp. * Pan American Silver Corp. Silver Wheaton Corp. SilverCrest Mines, Inc. * Total Common Stocks (cost $123,101,650) Exchange-Traded Funds (ETF)5.77% ETFS Palladium Trust * ETFS Platinum Trust * Market Vectors Gold Miners ETF 20 Market Vectors Junior Gold Miners ETF 35 SPDR Gold Trust * Sprott Physical Platinum & Palladium Trust * Sprott Physical Silver Trust * Total Exchange-Traded Funds (cost $8,868,854) Warrants 5.78% Gold Mining5.45% Crystallex International Corp., 144A, Warrants (December 2049) 0 *@ Dundee Precious Metals, Inc., Warrants (November 2015) * Endeavour Mining Corp., Warrants (February 2014) * Gran Colombia Gold Corp., 144A, Warrants (October 2017) 0 *@ Kinross Gold Corp., Warrants (September 2013) * Kinross Gold Corp., Warrants (September 2014) * New Gold, Inc., Warrants (June 2017) * Veris Gold Corp., Warrants (December 2016) * Gold/Mineral Royalty Companies0.33% Franco-Nevada Corp., 144A, Warrants (July 2013) * Franco-Nevada Corp., Warrants (June 2017) * Medical - Hospitals0.00% African Medical Investments plc, Warrants (June 2014) 0 *@ Total Warrants (cost $5,783,021) Purchased Call Options1.74% Contracts Exchange-Traded Funds0.25% Market Vectors Gold Miners ETF, Strike Price 38, Expiration Jan. 2014 Market Vectors Junior Gold Miners ETF, Strike Price 16, Expiration Jan. 2014 Gold Mining1.31% Agnico-Eagle Mines Ltd., Strike Price 40, Expiration Jan. 2014 AngloGold Ashanti Ltd., Strike Price 25, Expiration Jan. 2014 Banro Corp., Strike Price 2.50, Expiration June 2013 Barrick Gold Corp., Strike Price 32, Expiration July 2013 Barrick Gold Corp., Strike Price 30, Expiration Jan. 2014 Cia de Minas Buenaventura S.A., Strike Price 26, Expiration June 2013 Eldorado Gold Corp., Strike Price 8, Expiration Jan. 2014 Eldorado Gold Corp., Strike Price 13, Expiration Jan. 2014 Gold Fields Ltd., Strike Price 8, Expiration Jan. 2014 Goldcorp, Inc., Strike Price 36, Expiration Apr. 2013 Goldcorp, Inc., Strike Price 36, Expiration July 2013 Goldcorp, Inc., Strike Price 30, Expiration Jan. 2014 Goldcorp, Inc., Strike Price 65, Expiration Jan. 2014 Harmony Gold Mining Co., Ltd., Strike Price 6, Expiration May 2013 IAMGOLD Corp., Strike Price 8, Expiration June 2013 4 IAMGOLD Corp., Strike Price 8, Expiration Jan. 2014 Kinross Gold Corp., Strike Price 12, Expiration Jan. 2014 Newmont Mining Corp., Strike Price 40, Expiration Jan. 2014 Randgold Resources Ltd., Strike Price 95, Expiration June 2013 Randgold Resources Ltd., Strike Price 82.50, Expiration Jan. 2014 Yamana Gold, Inc., Strike Price 15, Expiration Jan. 2014 Platinum0.09% Stillwater Mining Co., Strike Price 12, Expiration Jan. 2014 Silver Mining0.09% First Majestic Silver Corp., Strike Price 20, Expiration Apr. 2013 Pan American Silver Corp., Strike Price 15, Expiration Jan. 2014 Silver Wheaton Corp., Strike Price 33, Expiration Jan. 2014 Total Purchased Call Options (cost $4,042,147) Master Limited Partnership1.67% Units Pipelines1.67% Atlas Energy L.P. (cost $1,726,513) Gold-Linked Note 2.03% Principal Amount Gold Mining 2.03% Gran Colombia Gold Corp., 144A, 10.00%, maturity 10/31/17 $ @ (cost $2,940,000) Silver-Linked Note2.14% Gold Mining2.14% Gran Colombia Gold Corp., 5.00%, maturity 08/11/18 (cost $4,465,286) Corporate Notes4.26% Electric - Generation0.21% Pacific Power Generation Corp., 15.00%, maturity 04/03/17 (RS) @ Gold Mining4.05% Allied Nevada Gold Corp., 144A, 8.75%, maturity 06/01/19 CAD Barrick Gold Corp., 6.95%, maturity 04/01/19 Newmont Mining Corp., 6.25%, maturity 10/01/39 Total Corporate Notes (cost $6,216,656) Total Investments 88.94% (cost $157,144,127) Other assets and liabilities, net 11.06% Net Assets 100% $ See notes to portfolios of investments. Emerging Europe Fund Portfolio of Investments (unaudited) March 31, 2013 Common Stocks88.29% Shares Value Agricultural Chemicals3.10% Uralkali OJSC, Sponsored GDR $ Agricultural Operations2.06% Kernel Holding S.A. * Airport Development/Maintenance0.63% TAV Havalimanlari Holding A.S. Automotive - Cars & Light Trucks4.23% Tofas Turk Otomobil Fabrikasi A.S. Beverages - Non-alcoholic0.54% Coca-Cola Icecek A.S. Cellular Telecommunication8.66% KCell JSC, 144A, GDR * Mobile TeleSystems OJSC Turkcell Iletisim Hizmetleri A.S. * Turkcell Iletisim Hizmetleri A.S., Sponsored ADR * Chemicals - Diversified2.78% Synthos S.A. Coal0.46% Eastcoal, Inc. * Lubelski Wegiel Bogdanka S.A. Commercial Banks - Non US17.77% Bank of Georgia Holdings plc Erste Group Bank AG * Sberbank of Russia, Sponsored ADR Turkiye Garanti Bankasi A.S. Turkiye Vakiflar Bankasi T.A.O.,ClassD VTB Bank OJSC, Sponsored GDR Yapi ve Kredi Bankasi A.S. * Diversified Banking Institutions0.41% UniCredit SpA * Electric - Generation1.38% CEZ A.S. Finance - Investment Banker/Broker1.70% Turkiye Sinai Kalkinma Bankasi A.S. Food - Confectionery0.00% Wawel S.A. 6 Food - Retail3.65% Magnit OJSC Food - Wholesale/Distribution2.57% Eurocash S.A. Gold Mining3.60% Dundee Precious Metals, Inc. * Koza Altin Isletmeleri A.S. Machinery - Farm1.78% Turk Traktor ve Ziraat Makineleri A.S. Medical - Drugs0.84% Richter Gedeon Nyrt. Metal - Diversified4.68% KGHM Polska Miedz S.A. MMC Norilsk Nickel OJSC, Sponsored ADR Orsu Metals Corp. * Orsu Metals Corp., 144A * Miscellaneous Manufacturers0.40% Trakya Cam Sanayii A.S. * Oil Companies - Exploration & Production7.44% BNK Petroleum, Inc. * Gazprom OAO, Sponsored ADR Genel Energy plc * NovaTek OAO, Sponsored GDR Oil Companies - Integrated8.85% Lukoil OAO, Sponsored ADR MOL Hungarian Oil & Gas Nyrt. Oil Refining & Marketing2.47% Tupras Turkiye Petrol Rafinerileri A.S. Precious Metals0.78% Polymetal International plc Telecom Services1.74% VimpelCom Ltd., Sponsored ADR Television0.61% Cyfrowy Polsat S.A. * TVN S.A. Tobacco1.10% Philip Morris CR A.S. Web Portals/Internet Service Providers4.06% Mail.ru Group Ltd., GDR Yandex N.V.,ClassA *^ Total Common Stocks (cost $119,899,254) Preferred Stocks3.68% Oil Companies - Integrated2.87% Surgutneftegas OJSC Pipelines0.81% AK Transneft OAO Total Preferred Stocks (cost $5,885,761) Real Estate Investment Trust (REIT)1.00% Sinpas Gayrimenkul Yatirim Ortakligi A.S. (cost $1,269,166) Exchange-Traded Fund (ETF)1.25% Sprott Physical Platinum & Palladium Trust * (cost $2,000,000) Warrants 1.71% Gold Mining1.71% Dundee Precious Metals, Inc., Warrants (November 2015) * (cost $480,670) Corporate Note1.14% Principal Amount Transportation - Services1.14% Baghlan Group FZCO, 14.75%, maturity 06/27/15 $ @ (cost $1,813,500) Total Investments 97.07% (cost $131,348,351) Other assets and liabilities, net 2.93% Net Assets 100% $ Call Options Written Shares Subject To Call MMC Norilsk Nickel OJSC, Strike Price 20, Expiration Apr. 2013 $ Yandex N.V., Strike Price 26, Expiration May 2013 Total Call Options Written $ (premiums received $196,549) See notes to portfolios of investments. Global Emerging Markets Fund Portfolio of Investments (unaudited) March 31, 2013 Common Stocks82.37% Shares Value Applications Software4.17% Hexaware Technologies Ltd. $ Polaris Financial Technology Ltd. Audio/Video Products2.42% TCL Multimedia Technology Holdings Ltd. Batteries/Battery System2.13% Dynapack International Technology Corp. Cellular Telecom2.63% KCell JSC, GDR * Circuit Boards2.61% Chin-Poon Industrial Co. Coal3.71% PT Indika Energy Tbk PT Resource Alam Indonesia Tbk Commercial Banks - Non US9.64% Indian Overseas Bank PT Bank Bukopin Tbk PT Bank Pembangunan Daerah Jawa Barat Dan Banten Tbk Security Bank Corp. Computer Services1.85% Asseco Poland S.A. Computers - Peripheral Equipment1.73% JCY International Bhd Diversified Financial Services2.10% Indiabulls Financial Services Ltd. Diversified Minerals2.51% African Potash Ltd. * Lanna Resources PCL Electric - Distribution4.04% Ayen Enerji A.S. Tauron Polska Energia S.A. Electronic Components - Miscellaneous2.41% ILI Technology Corp. Entertainment Software2.30% Changyou.com Ltd., Sponsored ADR Finance - Leasing Company2.39% Woori Financial Co., Ltd. Finance - Mortgage Loan/Banker2.80% Housing & Development Bank Malaysia Building Society Bhd Finance - Other Services0.60% Bolsa Mexicana de Valores SAB de CV Gold Mining0.27% Gran Colombia Gold Corp. * Internet Content - Entertainment2.52% Giant Interactive Group, Inc., Sponsored ADR * Machinery - General Industrial2.11% PT Hexindo Adiperkasa Tbk Metal - Diversified0.31% Orsu Metals Corp. * Orsu Metals Corp., 144A * Multi-line Insurance2.61% Syarikat Takaful Malaysia Bhd Oil Companies - Exploration & Production0.71% Petrominerales Ltd. Paper & Related Products2.57% Moorim P&P Co., Ltd. Real Estate Management/Services3.57% MBK PCL Real Estate Operating/Development9.44% Cathay Real Estate Development Co., Ltd. Chong Hong Construction Co. Farglory Land Development Co., Ltd. Hung Poo Real Estate Development Corp. KrisAssets Holdings Bhd Retail - Automobile2.17% MBM Resources Bhd Telephone - Integrated1.59% Oi S.A., Sponsored ADR Textile - Home Furnishings1.99% Oriental Weavers Transportation - Marine2.47% SITC International Holdings Co., Ltd. Total Common Stocks (cost $6,360,257) Preferred Stocks4.94% Commercial Banks - Non US4.94% Banco Daycoval S.A. Banco Pine S.A. Total Preferred Stocks (cost $338,393) Real Estate Investment Trust (REIT)2.09% Al-Aqar Healthcare Real Estate Investment Trust (cost $162,282) Exchange-Traded Funds (ETF)1.60% iShares FTSE A50 China Index ETF iShares MSCI Brazil Capped Index Fund iShares MSCI Mexico Capped Investable Market Index Fund Total Exchange-Traded Funds (cost $112,646) Convertible Debenture1.37% Principal Amount Metal - Iron1.37% Andean Pacific Iron Corp., 1.00%, maturity 06/07/13 (RS) $ @ (cost $100,000) Corporate Notes1.37% Electric - Generation0.69% Pacific Power Generation Corp., 15.00%, maturity 04/03/17 (RS) @ Transportation - Air Freight0.68% Aeroservicios Especializados, S.A. de C.V., 22.00%, maturity 04/30/13 (RS) @ Total Corporate Notes (cost $99,000) Total Investments 93.74% (cost $7,172,578) Other assets and liabilities, net 6.26% Net Assets 100% $ See notes to portfolios of investments. China Region Fund Portfolio of Investments (unaudited) March 31, 2013 Common Stocks97.72% Shares Value Airlines1.06% China Southern Airlines Co., Ltd.,Hshares $ Airport Development/Maintenance0.97% Beijing Capital International Airport Co., Ltd., H shares Appliances1.02% Haier Electronics Group Co., Ltd. * Audio/Video Products1.05% TCL Multimedia Technology Holdings Ltd. Automotive - Cars & Light Trucks2.17% Brilliance China Automotive Holdings Ltd. * Great Wall Motor Co., Ltd.,Hshares Broadcast Services/Programming1.01% Phoenix Satellite Television Holdings Ltd. Building - Heavy Construction2.14% China Railway Construction Corp., Ltd.,Hshares Building & Construction - Miscellaneous4.06% China State Construction International Holdings Ltd. PT Wijaya Karya Persero Tbk Building & Construction Products - Miscellaneous3.34% China National Building Material Co., Ltd.,Hshares China Singyes Solar Technologies Holdings Ltd. Casino Hotels9.45% Galaxy Entertainment Group Ltd. * MGM China Holdings Ltd. NagaCorp Ltd. Sands China Ltd. SJM Holdings Ltd. Casino Services1.22% Paradise Co., Ltd. Commercial Banks - Non US13.11% Agricultural Bank of China Ltd.,Hshares Bank of China Ltd.,Hshares China Construction Bank Corp.,Hshares China Minsheng Banking Corp., Ltd.,Hshares Chongqing Rural Commercial Bank,Hshares Industrial and Commercial Bank of China Ltd.,Hshares Computers0.93% Lenovo Group Ltd. Consumer Products - Miscellaneous2.65% Biostime International Holdings Ltd. Goodbaby International Holdings Ltd. Containers - Paper/Plastic1.10% CPMC Holdings Ltd. Diversified Banking Institutions5.00% HSBC Holdings plc Diversified Minerals0.56% Woulfe Mining Corp. * Diversified Operations5.42% Alliance Global Group, Inc. Hutchison Whampoa Ltd. NWS Holdings Ltd. Electric - Generation2.14% China Datang Corporation Renewable Power Co., Ltd.,Hshares Huaneng Renewables Corp., Ltd.,Hshares * Electronic Components - Miscellaneous2.43% AAC Technologies Holdings, Inc. Truly International Holdings Electronic Measuring Instruments1.05% Wasion Group Holdings Ltd. Energy - Alternate Sources0.77% GCL-Poly Energy Holdings Ltd. Finance - Investment Banker/Broker1.06% CITIC Securities Co., Ltd.,Hshares Finance - Leasing Companies0.99% COSCO Pacific Ltd. Food - Dairy Products0.87% Yashili International Holdings Ltd. Gas - Distribution1.23% China Resources Gas Group Ltd. Gold Mining0.19% Besra Gold, Inc. * Hotels & Motels0.92% Shangri-La Asia Ltd. Internet Application Software1.01% Tencent Holdings Ltd. Internet Content - Entertainment0.78% NetEase, Inc., Sponsored ADR Multi-line Insurance0.87% Ping An Insurance (Group) Company of China, Ltd.,Hshares Multimedia1.00% PT Media Nusantara Citra Tbk Non - Ferrous Metals0.12% Sterling Group Ventures, Inc., 144A * Petrochemicals0.00% Danhua Chemical Technology Co., Ltd.,Bshares 2 2 * Photo Equipment & Supplies2.82% Sunny Optical Technology Group Co., Ltd. Pipelines1.03% China Oil and Gas Group Ltd. * Public Thoroughfares1.18% Shenzhen International Holdings Ltd. Real Estate Operating/Development15.37% China Overseas Grand Oceans Group Ltd. China Overseas Land & Investment Ltd. China Resources Land Ltd. Greentown China Holdings Ltd. * Hopewell Holdings Ltd. Road King Infrastructure Ltd. Shimao Property Holdings Ltd. Sunac China Holdings Ltd. Yuexiu Property Co., Ltd. Retail - Jewelry0.00% Lao Feng Xiang Co., Ltd.,Bshares 1 2 Retail - Perfume & Cosmetics1.19% S.A. S.A. International Holdings Ltd. Tobacco1.00% PT Hanjaya Mandala Sampoerna Tbk * Transportation - Marine1.21% SITC International Holdings Co., Ltd. Water2.23% Manila Water Co., Inc. Thai Tap Water Supply PCL Total Common Stocks (cost $25,473,090) Exchange-Traded Fund (ETF)0.55% iShares FTSE A50 China Index ETF (cost $142,540) Purchased Call Options0.03% Contracts Exchange-Traded Funds0.03% iShares FTSE China 25 Index Fund, Strike Price 35.50, Expiration May 2013 20 iShares FTSE China 25 Index Fund, Strike Price 36.50, Expiration May 2013 20 iShares FTSE China 25 Index Fund, Strike Price 40, Expiration May 2013 50 iShares FTSE China 25 Index Fund, Strike Price 42, Expiration May 2013 Total Purchased Call Options (cost $37,646) Total Investments 98.30% (cost $25,653,276) Other assets and liabilities, net 1.70% Net Assets 100% $ See notes to portfolio of investments. Notes to Portfolios of Investments (unaudited) March 31, 2013 Legend * Non-income producing security RS Restricted Security (see following) + Affiliated company (see following) ZCB Zero Coupon Bond ADR American Depositary Receipt ^ Security or portion of security segregated as GDR Global Depositary Receipt collateral for written options GO General Obligation Bond CAD Principal shown in Canadian dollars @Security was fair valued at March 31, 2013, by U.S. Global Investors, Inc. (Adviser) in accordance with valuation procedures approved by the Board of Trustees. See the Fair Valuation of Securities section of these Notes to Portfolios of Investments for further discussion of fair valued securities. See further information and detail on restricted securities in the Restricted Securities section of these Notes to Portfolios of Investments. General The yields reflect the effective yield from the date of purchase. Variable Rate Notes have periodic reset features, which effectively shorten the maturity dates and reset the interest rates as tied to various interest-bearing instruments. Rates shown are current rates at March 31, 2013. Principal amounts are in U.S. dollars unless otherwise noted. On March 19, 2013, the Eastern European Fund changed its name to the Emerging Europe Fund. Securities with a 144A designation are exempt from registration under Rule 144A of the Securities Act of 1933. U.S. Global Investors Funds, a Delaware statutory trust, consists of thirteen separate funds (Funds). For more comprehensive information on the Funds' organization and significant accounting policies, please refer to the most recent semi-annual or annual report. Security Valuations The Funds value investments traded on national or international securities exchanges or over-the-counter at the last sales price reported by the security’s primary exchange of its market at the time of daily valuation. Securities for which no sale was reported are valued at the mean between the last reported bid and asked quotation. Short-term investments with effective maturities of sixty days or less at the date of purchase are valued at amortized cost, which approximates market value. Municipal securities, long-term U.S. government obligations and corporate debt securities are valued by an independent pricing service using an evaluated quote based on such factors as institutional-size trading in similar groups of securities, yield, quality, maturity, coupon rate, type of issue, individual trading characteristics and other market data. Fair Valuation of Securities Securities for which market quotations are not readily available or which are subject to legal restrictions are valued at their fair value as determined in good faith by the Adviser’s Valuation Committee, under policies and procedures established by the Funds’ Board of Trustees. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The Valuation Committee meets on a regular basis to review securities which may not have readily available market prices and considers a number of factors in determining fair value, including nature and duration of any trading restrictions, trading volume, market values of unrestricted shares of the same or similar class, investment management’s judgment regarding the market experience of the issuer, financial status and other operational and market factors affecting the issuer, issuer’s management, quality of the underlying property based on review of independent geological studies and other relevant matters. The fair values may differ from what would have been used had a broader market for these securities existed. The Valuation Committee regularly reviews inputs and assumptions and performs transactional back-testing and disposition analysis. The Valuation Committee reports quarterly to the Funds’ Board of Trustees. For securities traded on international exchanges, if events which may materially affect the value of a Fund's securities occur after the close of the primary exchange and before a Fund’s net asset value is next determined, then those securities will be valued at their fair value as determined in good faith under the supervision of the Board of Trustees. The Funds use a systematic fair value model provided by an independent third party to value international securities primarily traded on an exchange or market outside the Western Hempisphere in order to adjust for stale pricing, which may occur between the close of certain foreign exchanges and the New York Stock Exchange. The Funds use a three-tier hierarchy based on the inputs used in valuation to classify fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs are inputs from independent sources, while unobservable inputs are inputs that reflect the Funds’ own assumptions. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, short-term U.S. government obligations are valued using amortized cost, in accordance with the Investment Company Act of 1940. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Because of the inherent uncertainties of valuation, the values reflected in the portfolios may materially differ from the values received upon actual sale of those investments. The three levels defined by the fair value hierarchy are as follows: Level 1– Quoted prices in active markets for identical securities. Level 2 – Prices determined using significant other observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Short-term securities with maturities of 60 days or less are valued at amortized cost, which approximates market value, and are categorized as Level 2 in the hierarchy. Municipal securities, long-term U.S. government obligations and corporate debt securities are valued in accordance with the evaluated price supplied by the pricing service and generally categorized as Level 2 in the hierarchy. Other securities that are categorized as Level 2 in the hierarchy include, but are not limited to, warrants that do not trade on an exchange, securities for which no sale was reported (valued at the mean between the last reported bid and ask quotation) and international equity securities valued by an independent third party in order to adjust for stale pricing and foreign market holidays. Level 3 – Prices determined using significant unobservable inputs (including the Fund’s own assumptions). For restricted equity securities and private placements where observable inputs are limited, assumptions about market activity and risk are used in determining fair value. The following table summarizes the valuation of each Fund's securities as of March 31, 2013, using the fair value hierarchy: Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total U.S. Treasury Securities Cash Fund Investments in Securities* U.S. Government Obligations $ – $ $ – $ Repurchase Agreements – – Total $ – $ $ – $ U.S. Government Securities Savings Fund Investments in Securities* U.S. Government and Agency Obligations $ – $ $ – $ Repurchase Agreement – – Total $ – $ $ – $ Near-Term Tax Free Fund Investments in Securities* Municipal Bonds $ – $ $ – $ Total $ – $ $ – $ Tax Free Fund Investments in Securities* Municipal Bonds $ – $ $ – $ Total $ – $ $ – $ All American Equity Fund Investments in Securities* Common Stocks $ $ – $ – $ Real Estate Investment Trust – – Exchange-Traded Funds – – Total $ $ – $ – $ Holmes Growth Fund Investments in Securities* Common Stocks: Agricultural Operations $ – $ $ – $ Medical - Hospitals – Metal - Iron – – Quarrying – – Real Estate Operating/Development – – All Other Common Stocks – – Exchange-Traded Funds – – Warrants: Gold Mining – Medical - Hospitals – Convertible Debenture: Metal - Iron – – Gold-Linked Note: Gold Mining – – Silver-Linked Note: Gold Mining – – Corporate Notes: Electric - Generation – – Transportation - Air Freight – – Total $ Other Financial Instruments** Written Options $ $ – $ – $ MegaTrends Fund Investments in Securities* Common Stocks: Agricultural Operations $ – $ $ – $ Electric - Generation – – Energy - Alternate Sources – – Metal - Iron – – Quarrying – – Real Estate Operating/Development – – All Other Common Stocks – – Exchange-Traded Funds – – Purchased Call Option – – Purchased Put Option – – Convertible Debenture: Metal - Iron – – Silver-Linked Note: Gold Mining – – Corporate Note: Electric - Generation – – Total $ Global Resources Fund Investments in Securities* Common Stocks: Agricultural Operations $ $ $ – $ Coal – Diversified Minerals – Electric - Generation – – Energy - Alternate Sources – – Gold Mining – Medical - Hospitals – – Metal - Copper – Metal - Diversified Metal - Iron – Mining Services – Natural Resource Technology – – Non - Ferrous Metals – Oil Companies - Exploration & Production – Oil Refining & Marketing – Precious Metals – – Quarrying – – Real Estate Operating/Development – All Other Common Stocks – – Real Estate Investment Trusts – – Exchange-Traded Fund – – Warrants: Diversified Minerals – – Gold Mining – – Medical - Hospitals – Metal - Copper – Oil Companies - Exploration & Production – All Other Warrants – – Purchased Call Options: Diversified Minerals – – All Other Purchased Call Options – – Master Limited Partnerships – – Convertible Debenture: Mining Services – – Gold-Linked Note: Gold Mining – – Silver-Linked Note: Gold Mining – – Corporate Notes: Electric - Generation – – Transportation - Air Freight – – Total $ Other Financial Instruments** Written Options $ $ – $ – $ World Precious Minerals Fund Investments in Securities* Common Stocks: Agricultural Operations $ – $ $ – $ Coal – Diversified Minerals – Gold Mining Medical - Hospitals – – Metal - Copper – Metal - Diversified – Mining Services – Oil Companies - Exploration & Production – Precious Metals – All Other Common Stocks – – Exchange-Traded Funds – – Warrants: Finance - Investment Banker/Broker – Gold Mining – Gold/Mineral Royalty Companies – Medical - Hospitals – Metal - Copper – Metal - Diversified – Special Warrants: Gold/Mineral Exploration & Development – Purchased Call Options: Gold Mining – All Other Purchased Call Options – – Convertible Debenture: Metal - Iron – – Gold-Linked Note: Gold Mining – – Silver-Linked Note: Gold Mining – – Corporate Note: Electric - Generation – – Total $ Gold and Precious Metals Fund Investments in Securities* Common Stocks: Gold Mining $ $ $ – $ Medical - Hospitals – – Precious Metals – All Other Common Stocks – – Exchange-Traded Funds – – Warrants: Gold Mining – Gold/Mineral Royalty Companies – Medical - Hospitals – Purchased Call Options: – Gold Mining – All Other Purchased Call Options – – Master Limited Partnerships – – Gold-Linked Note: Gold Mining – – Silver-Linked Note: Gold Mining – – Corporate Notes: Electric - Generation – – Gold Mining – – Total $ Emerging Europe Fund Investments in Securities* Common Stocks: Agricultural Chemicals $ – $ $ – $ Agricultural Operations – – Airport Development/Maintenance – – Automotive - Cars & Light Trucks – – Beverages - Non-alcoholic – – Cellular Telecommunication – Chemicals - Diversified – – Coal – Commercial Banks - Non US – – Diversified Banking Institutions – – Electric - Generation – – Finance - Investment Banker/Broker – – Food - Retail – – Food - Wholesale/Distribution – – Gold Mining – Machinery - Farm – – Medical - Drugs – – Metal - Diversified – Miscellaneous Manufacturers – – Oil Companies - Exploration & Production – Oil Companies - Integrated – – Oil Refining & Marketing – – Precious Metals – – Television – – Tobacco – – Web Portals/Internet Service Providers – All Other Common Stocks – – Preferred Stocks: Oil Companies - Integrated – – Pipelines – – Real Estate Investment Trust – – Exchange-Traded Funds – – Warrants – – Corporate Note: Transportation - Services – – Total $ Other Financial Instruments** Written Options $ $ $ – $ Global Emerging Markets Fund Investments in Securities* Common Stocks: Applications Software $ – $ $ – $ Audio/Video Products – – Batteries/Battery System – – Cellular Telecom – – Circuit Boards – – Coal – – Commercial Banks - Non US – – Computer Services – – Computers - Peripheral Equipment – – Diversified Financial Services – – Diversified Minerals – – Electric - Distribution – – Electronic Components - Miscellaneous – – Finance - Leasing Company – – Finance - Mortgage Loan/Banker – – Finance - Other Services – – Machinery - General Industrial – – Multi-line Insurance – – Paper & Related Products – – Real Estate Management/Services – – Real Estate Operating/Development – – Retail - Automobile – – Textile - Home Furnishings – – Transportation - Marine – – All Other Common Stocks – – Preferred Stocks: Commercial Banks - Non US – – Real Estate Investment Trust – – Exchange-Traded Funds – Convertible Debenture: Metal - Iron – – Corporate Notes: Electric - Generation – – Transportation - Air Freight – – Total $ China Region Fund Investments in Securities* Common Stocks: Airlines $ – $ $ – $ Airport Development/Maintenance – – Appliances – – Audio/Video Products – – Automotive - Cars & Light Trucks – – Broadcast Services/Programming – – Building - Heavy Construction – – Building & Construction - Miscellaneous – – Building & Construction Products - Miscellaneous – – Casino Hotels – – Casino Services – – Commercial Banks - Non US – – Computers – – Consumer Products - Miscellaneous – – Containers - Paper/Plastic – – Diversified Banking Institutions – – Diversified Operations – – Electric - Generation – – Electronic Components - Miscellaneous – – Electronic Measuring Instruments – – Energy - Alternate Sources – – Finance - Investment Banker/Broker – – Finance - Leasing Companies – – Food - Dairy Products – – Gas - Distribution – – Hotels & Motels – – Internet Application Software – – Multi-line Insurance – – Multimedia – – Non - Ferrous Metals – – Petrochemicals – 2 – 2 Photo Equipment & Supplies – – Pipelines – – Public Thoroughfares – – Real Estate Operating/Development – – Retail - Jewelry – 2 – 2 Retail - Perfume & Cosmetics – – Transportation - Marine – – Water – – All Other Common Stocks – – Exchange-Traded Funds – – Purchased Call Options – – Total $ $ $ – $ * Refer to the Portfolio of Investments for a detailed list of the Fund's investments. During the period, Holmes Growth Fund, MegaTrends Fund, Global Resources Fund, World Precious Minerals Fund, Gold and Precious Metals Fund, Emerging Europe Fund, Global Emerging Markets Fund and China Region Fund had transfers from Level 1 to Level 2 in the amount of $32,018, $27,345, $9,302,065, $21,983,844, $6,956,226, $79,030,424, $980,061 and $18,605,530, respectively, due to certain foreign securities being valued using a systematic fair value model at March 31, 2013, but not at the prior period end. Global Resources Fund, World Precious Minerals Fund and Gold and Precious Metals Fund had transfers from Level 1 to Level 2 in the amount of $1,360,061, $2,293,222 and $70,494, respectively, due to securities being valued at the mean between bid and asked quotations at March 31, 2013, but at a quoted price at the prior period-end. Holmes Growth Fund, Global Resources Fund, World Precious Minerals Fund, Gold and Precious Metals Fund and China Region Fund had transfers from Level 2 to Level 1 in the amount of $636,343, $1,041,595, $646,633, $3,261 and $2,740, respectively, due to the absence of a quoted trade at March 31, 2013, which resulted in the securities being valued at the mean between bid and asked quotations. World Precious Minerals Fund had transfers from Level 2 to Level 1 in the amount of $374,108 resulting from the expiration of a regulatory hold. The Funds' policy is to recognize transfers in and transfers out as of the end of the reporting period. The following is a reconciliation of assets and liabilities for which unobservable inputs (Level 3) were used in determining fair value during the period January 1, 2013, through March 31, 2013: Beginning Balance 12/31/2012 Purchases Total realized gain (loss) Net change in unrealized appreciation (depreciation) Paydowns Transfers out of Level 3* Ending Balance 03/31/2013 Net change in unrealized appreciation (depreciation) from Investments held as of 03/31/2013(1) Holmes Growth Fund Investments in Securities Common Stocks: Metal - Iron $– $– $– $– $– $ – Quarrying – Real Estate Operating/Development – Convertible Debenture: Metal - Iron – Gold-Linked Note: Gold Mining – Corporate Notes: Electric - Generation – Transportation - Air Freight – Total Investments in Securities $– $– $– $– $– $
